Exhibit Patrizio & Zhao, LLC Certified Public Accountants and Consultants 322 Route 46 West Parsippany, NJ 07054 Tel:(973) 882-8810 Fax: (973) 882-0788 www.pzcpa.com CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the reference toour firm under the heading "Experts" in theRegistration Statement (Form S-3), for the registration of up to 21,308,753 shares of Tianyin Pharmaceutical Co., Inc.'s Common Stock and to the incorporation by reference therein of our reports dated September 13, 2008 with respect to the financial statements for the year ended June 30, 2008 and October 29, 2008 with respect to the financial statements for the quarter ended September 30, 2008 filed with the Securities and Exchange Commission. /s/ Patrizio & Zhao, LLC PATRIZIO & ZHAO, LLC Certified
